United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 14-1683
Issued: February 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2014 appellant, through counsel, filed a timely appeal from a July 11, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established more than three percent permanent
impairment of the left upper extremity, for which she received a schedule award.
FACTUAL HISTORY
OWCP accepted that on February 8, 2012 appellant, then a 56-year-old recreational
assistant, sustained a contusion of the left shoulder and upper arm when she was struck by a
combative patient. Dr. Stephen Kalmar, an attending Board-certified family practitioner,
diagnosed on February 13, 2012 a left biceps tear and left humeral injury. Beginning on
March 5, 2012 appellant was followed by Dr. Erling Ho, an attending Board-certified orthopedic
surgeon. In reports through June 27, 2012, Dr. Ho diagnosed left rotator cuff tendinopathy and a
partial thickness supraspinatus tear, confirmed by a May 11, 2012 magnetic resonance imaging
(MRI) scan.
On July 12, 2012 Dr. Ho performed an arthroscopic subacromial decompression of the
left shoulder, arthroscopic debridement of the glenohumeral joint, and a mini-open biceps
tenodesis with the incision in the axillary fold. OWCP authorized the surgical procedures.
Dr. Ho submitted progress notes through March 13, 2013, when he found that appellant had
attained maximum medical improvement. He noted active abduction and forward flexion to 160
degrees and external rotation at 70 degrees. Dr. Ho observed 4+/5 strength with resisted
abduction. He provided permanent work restrictions and discharged appellant from care.
On April 15, 2013 appellant filed a claim for a schedule award (Form CA-7). In a
May 13, 2013 letter, OWCP advised appellant of the evidence needed to establish her schedule
award claim, including a report from her attending physician evaluating the extent of her
permanent impairment of her left upper extremity under the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter, “A.M.A.,
Guides”).3
In support of her schedule award claim, appellant submitted a July 1, 2013 impairment
rating from Dr. James P. Elmes, a Board-certified orthopedic surgeon, who reviewed medical
records and provided a history of injury and treatment. Dr. Elmes concurred that appellant had
attained maximum medical improvement. On examination of the left upper extremity, he noted
diminished grip strength, 4/5 weakness, no measurable atrophy, and a normal neurologic
examination. Dr. Elmes obtained ranges of motion “based on average of three measurements
with the goniometer.” Referring to the A.M.A., Guides, he explained that according to pages
298 and 299 of the A.M.A., Guides regarding transition to the sixth edition, appellant’s
impairment could be rated either using the diagnosis-based impairment (DBI) method under
Table 15-5,4 the Shoulder Regional Grid, or the range of motion method according to Table
15-34.5 Dr. Elmes selected the range of motion method as it provided “the higher possible
3

A.M.A., Guides (6th ed. 2009).

4

Table 15-5, page 401 is entitled “Shoulder Regional Grid: Upper Extremity Impairments.”

5

Table 15-34, page 475 is entitled “Shoulder Range of Motion.”

2

rating.” He opined that appellant’s left shoulder pain was caused by left rotator cuff
tendinopathy, bicipital tenosynovitis, and moderate degenerative joint disease of the left
acromioclavicular joint. Dr. Elmes selected degenerative joint disease as the diagnosis causing
the greatest impairment, which could be rated using the range of motion method. Referring to
Table 15-34, he assessed the following percentages of impairment: three percent for flexion at
150 degrees; one percent for extension at 40 degrees; three percent for abduction at 160 degrees;
and two percent for internal rotation at 70 degrees. Dr. Elmes combined these impairments to
equal eight percent permanent impairment due to loss of range of motion. Referring to Table
15-35,6 he found a grade modifier of 1, raising the Class of Diagnosis (CDX) to 12 percent.
Dr. Elmes noted a grade modifier for Functional History (GMFH) of 3 for severe problems,
demonstrated by a QuickDASH score of 67.5 due to less than normal vocational, social, and
recreational activities. He explained that because the QuickDASH score above 60 was
inconsistent with a mild impairment, it raised “questions about the reliability and accuracy of the
diagnosis and whether symptom magnification [was] present.” Dr. Elmes therefore declined to
include the GMFH, leaving the left upper extremity permanent impairment rating at eight
percent.
On March 14, 2014 OWCP referred Dr. Elmes’ opinion to Dr. David H. Garelick, Boardcertified in orthopedic surgery and sports medicine and serving as an OWCP medical adviser, for
review and calculation of an impairment rating. Dr. Garelick provided a March 17, 2014 report
finding that appellant had reached maximum medical improvement as of Dr. Ho’s March 13,
2013 examination. He disagreed with Dr. Elmes’ use of the range of motion rating method
which, according to page 387 of the A.M.A., Guides, was used “primarily as a physical
examination adjustment factor and only to determine actual impairment values in the rare case
when it is not possible to otherwise define impairment; this is a significant change from prior
editions.” The medical adviser opined that Dr. Elmes’ opinion should be disregarded due to his
misinterpretation of the A.M.A., Guides. He recommended three percent impairment of the left
upper extremity “for a biceps tendon lesion as noted in Table 15-5, page 404 of the A.M.A.,
Guides,” with no applicable grade modifiers.
By decision dated April 3, 2014, OWCP granted appellant a schedule award for three
percent permanent impairment of the left upper extremity, based on Dr. Elmes’ clinical findings
as interpreted by OWCP medical adviser.
In an April 11, 2014 letter, counsel requested reconsideration. He asserted that,
according to the A.M.A., Guides, if there were two possible methods for rating a permanent
impairment OWCP was obligated to select the method that resulted in a higher percentage of
impairment.
By decision dated July 11, 2014, OWCP affirmed the April 3, 2014 schedule award. It
found that Dr. Elmes misapplied the A.M.A., Guides as he included degenerative joint disease of
the left acromioclavicular joint, a condition not accepted by OWCP.

6

Table 15-35, page 477 is entitled “Range of Motion Grade Modifiers.”

3

LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of the Office of Workers’
Compensation Programs.7 Section 8107 of FECA sets forth the number of weeks of
compensation to be paid for the permanent loss of use of specified members, functions, and
organs of the body.8 FECA, however, does not specify the manner by which the percentage loss
of a member, function, or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. Through its implementing regulations, OWCP adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
ANALYSIS
The issue on appeal is whether appellant has established more than three percent
permanent impairment of the left upper extremity, for which she received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the range of
motion methodology when assessing the extent of permanent impairment for schedule award
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
11

Isidoro Rivera, 12 ECAB 348 (1961).

4

purposes.12 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.13 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and range of motion
methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either range of motion or DBI methodology. Because OWCP’s
own physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that
OWCP can no longer ensure consistent results and equal justice under the law for all claimants.14
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the July 11, 2014 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.15
Issued: February 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

James A. Haynes, Alternate Judge participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

